Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Instant application is allowable because at least independent claims 1 and 13 are novel/non-obvious over the prior art.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
16.  (Amended)  The method of claim [[1]] 13, 
wherein the first memory section further stores operational instructions that, when executed by the host computing device, causes the host computing device to process the segment group by: sorting data of a portion of the segment group of data based on a sorting criteria to produce a data segment of the plurality of data segments. 


Murata (US 2014/0310321), In the example of FIG. 1, a segment is hierarchically divided into two segments. A circle indicates a segment and an arrow indicates that data which belongs to a segment is transferred from one storage device to another. In addition, n indicates a hierarchical level. In the example of FIG. 1, two segments are generated in turn from one segment by division. 16 segments are generated at a hierarchical level corresponding to n=5. Paragraph [0030]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/18/2021